Citation Nr: 1519399	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  10-36 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 




INTRODUCTION

The Veteran had active service from February 1969 to September 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The issue of entitlement to TDIU is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal of the issue of entitlement to an increased rating for migraine headaches, the Veteran submitted a statement in February 2014 indicating that he was satisfied with his rating for migraine headaches and was withdrawing his appeal of that issue.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to an increased rating for migraine headaches have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2014).  A substantive appeal may be withdrawn in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2014).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.

The record shows that the Veteran filed a timely notice of disagreement with the rating assigned for his migraine headaches in a June 2009 rating decision.  In September 2010, the Veteran perfected an appeal of that issue.  

In a written statement received in February 2014, the Veteran stated that he was satisfied with the January 2014 decision, which increased his rating for migraine headaches, and considered that issue closed.  The representative file a brief on the claim for TDIU and indicated that the intent was to continue that appeal.  As the Veteran has withdrawn the substantive appeal of the issue of entitlement to an increased rating for migraine headaches, the Board does not have jurisdiction to decide the appeal of that issue.  Therefore, the appeal of that issue must be dismissed.  38 C.F.R. § 20.204 (2014).


ORDER

The appeal of entitlement to an initial rating in excess of 30 percent for migraine headaches is dismissed.  


REMAND

The Board finds that additional development is required before the Veteran's remaining claim on appeal is decided.  

The Veteran had asserted that he is unable to obtain and maintain substantially gainful employment as a result of his various service-connected disabilities.  Specifically, he reported that he last worked full-time in 2005 and had to quit working entirely in 2007 as a result of service-connected disabilities.  The Veteran reported that he had frequent incapacitating migraine headaches, that his hearing loss puts him at a severe disadvantage in hearing and repeating instructions, and that he had frequent imbalance problems during migraine headaches which caused him to fall.  

At a December 2010 VA examination, the VA examiner found that the Veteran would not be limited in his ability to work as a result of hypertension, temporal mandibular joint dysfunction, lumber spine disability, or varicose veins.  However, the examiner did not consider all of the Veteran's service-connected disabilities when considering his ability to obtain and maintain gainful employment.  

At an August 2013 VA examinations for both migraine headaches and ear problems, the examiners reported that the Veteran's disabilities did not impact his ability to obtain and maintain employment.  Neither examiner provided a rationale for the conclusions drawn and do not appear to have taken into consideration the Veteran's lay statements regarding the functional impairment caused by his various service-connected disabilities.  

Therefore, the Veteran should be provided VA examinations to determine the impact that the service-connected disabilities have on the Veteran's ability to work.  

Additionally, attempts to identify and obtain current treatment records should be made before a decision is made with regard to the remaining issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Conduct the appropriate development to identify and obtain any outstanding, pertinent VA and private treatment records.  

2.  Then, schedule the Veteran for a VA examination) to determine the occupational limitations caused by his service-connected disabilities.  The examiner) must review the claims file and must note that review in the examination report.  Specifically the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities of bilateral hearing loss disability, migraine headaches, tinnitus, and external ear infections.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be needed due to the service-connected disabilities.  The examiner may consider the Veteran's work history and training, but not age or nonservice-connected disabilities, in making the opinion.

3.  Then, readjudicate the claim for TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


